Case: 4:17-cv-02409-BYP Doc #: 83 Filed: 09/09/21 1 of 1. PageID #: 769




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 CECIL KOGER,                                    )     CASE NO. 4:17CV2409
                                                 )
                Plaintiff,                       )
                                                 )     JUDGE BENITA Y. PEARSON
                v.                               )
                                                 )
 GARY C. MOHR, et al.                            )
                                                 )     ORDER
                Defendants.                      )     [Resolving ECF No. 80]


        Plaintiff has filed a Motion to Permit Legal Interns to Participate in Proceedings (ECF.

 No. 80). In his motion, Plaintiff seeks permission for three current law students: Ginger

 Pinkerton, Makela Hayford, and Nathan Venesky to participate in this matter on his behalf. ECF

 No. 80 at PageID #: 758. Andrew Geronimo, counsel for Plaintiff, represents that these three

 students satisfy all requirements of Local Civil Rule 83.6. ECF No. 80 at PageID #: 759.

        Accordingly, the Court is satisfied that the above-listed students meet the requirements of

 Local Rule 83.6., and hereby grants Plaintiff’s motion (ECF No. 80).



        IT IS SO ORDERED.


  September 9, 2021                             /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge
